     Case 8:19-cv-01255-EAK-AAS Document 1 Filed 05/22/19 Page 1 of 3 PageID 1



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

EVANGELINE DE LA PAZ,
                                                                      CASE NO.: 8:19-CV-1255-T-______
         Plaintiff,

v.

GULF COAST HOME CARE, LLC,
a Florida Limited liability company d/b/a
Gulf Coast Home Care, Inc. and Tropical
Breeze Group Home, and JOSEFINA
FURLANO, individually,

       Defendants.
_____________________________________/

                                          NOTICE OF REMOVAL

         COME NOW, Defendants, GULF COAST HOME CARE, LLC and JOSEFINA FURLANO (collectively

the “Defendants”), by and through their undersigned counsel, and hereby file this Notice of Removal of

this civil action pursuant to 28 U.S.C. §§1441(c)(1)(A) and 1446. In support of this removal, the

Defendants state as follows:

         1.      On April 19, 2019, Plaintiff, EVANGELINE DE LA PAZ (“De la Paz”), filed an action in the

Circuit Court of the Sixth Judicial Circuit, in and for Pinellas County, Florida, styled Evangeline De la Paz

v. Gulf Coast Home Care, LLC, et al., Case No. 19-002730-CI.

         2.      The Complaint was delivered to the Defendants’ counsel on April 24, 2019. This Notice

of Removal is being filed within 30 days of the receipt of the Complaint and is timely filed under 28

U.S.C. §1446(b)(1). True and correct copies of the Complaint, as well as all other documents filed with

the Circuit Court, are attached hereto and incorporated herein as Exhibit A.

         3.      De la Paz, a former employee of the Defendants, alleges violations of the Fair Labor

Standards Act (FLSA), pursuant to 29 U.S.C. §201 et seq., for unpaid overtime, unpaid minimum wages,
  Case 8:19-cv-01255-EAK-AAS Document 1 Filed 05/22/19 Page 2 of 3 PageID 2



and retaliation. De la Paz also brings a state law claim for breach of contract based on the same

allegations of unpaid wages.

        4.      The District Courts of the United States have original jurisdiction over civil claims arising

under 29 U.S.C. §201 et seq., pursuant to 28 U.S.C. §1331, without respect to the amount in controversy

or the citizenship of the parties. This Court has supplemental jurisdiction of Plaintiff’s state-law claim

pursuant to 28 U.S.C. §1367(a), as her breach of contract claim is so related to the FLSA claims that they

form part of the same case or controversy.

        5.      The events alleged by De la Paz which give rise to these claims occurred in Pinellas Park,

Pinellas County, Florida. Thus, venue properly lies in the United States District Court for the Middle

District of Florida, Tampa Division.

        6.      The Defendants are herewith providing notice of this Notice of Removal to De la Paz

and will concurrently file a copy of the Notice with the Clerk of the Sixth Judicial Circuit, in and for

Pinellas County, Florida, pursuant to 28 U.S.C. §1446(d). A true and correct copy of the Notice of Filing

Notice of Removal that will be filed with the State Court is attached hereto and incorporated herein as

Exhibit B.

        7.      Therefore, this action may be removed to the United States District Court for the Middle

District of Florida, pursuant to the aforementioned provisions.

        WHEREFORE, Defendants, GULF COAST HOME CARE, LLC and JOSEFINA FURLANO respectfully

pray that this action be removed to the United States District Court, Middle District of Florida, Tampa

Division.

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 22, 2019, a true and correct copy of the foregoing was filed with

the Clerk of Court using the CM/ECF system which will send a copy to: Counsel for Plaintiff, Yvette D.




                                                     2
  Case 8:19-cv-01255-EAK-AAS Document 1 Filed 05/22/19 Page 3 of 3 PageID 3



Everhart (yeverhart@sasslawfirm.com) and Cynthia N. Sass (csas@sasslawfirm.com), SASS LAW FIRM,

601 West Dr. Martin Luther King, Jr. Blvd., Tampa, Florida 33603.

                                                BURRUEZO & BURRUEZO, PLLC

                                                /s/ Carlos J. Burruezo, Esq.
                                                CARLOS J. BURRUEZO, ESQ.
                                                Florida Bar Number 843458
                                                carlos@burruezolaw.com
                                                docketing@burruezolaw.com
                                                BERTHA L. BURRUEZO, ESQ.
                                                Florida Bar Number 596973
                                                bertha@burruezolaw.com
                                                941 Lake Baldwin Lane, Suite 102
                                                Orlando, Florida 32814
                                                Office: 407.754.2904
                                                Facsimile: 407.754.2905

                                                Attorneys for Defendants, GULF COAST HOME CARE,
                                                LLC and JOSEFINA FURLANO



                                                                                         4822-8937-2311, v. 1




                                                   3
